Case 6:12-cv-00855-RWS Document 827-2 Filed 03/09/20 Page 1 of 3 PageID #: 57550




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

    VIRNETX INC., and                                  §
    LEIDOS, INC.,                                      §
                                                       §
             Plaintiffs,                               §
                                                       §
    v.                                                 §     Civil Action No. 6:12-cv-00855-RWS
                                                       §
    APPLE INC.,                                        §
                                                       §           JURY TRIAL DEMANDED
             Defendant.                                §
                                                       §


                                          FINAL JUDGMENT

              On November 6, 2012, VirnetX Inc. (“VirnetX”) filed Civil Action No. 6:12-cv-00855

     against Apple Inc. (“Apple”). Beginning on April 2, 2018, the Court conducted an eight-day,

     two-phase jury trial, with the issue of willfulness tried in the second phase. On appeal, the

     Federal Circuit affirmed the jury’s finding that Apple’s VPN on Demand feature infringes

     VirnetX’s patents, but reversed the finding that Apple’s FaceTime feature infringes. The

     Federal Circuit remanded for the Court to determine whether a new trial on damages is

     necessary. Based upon the record, a new trial on damages is not necessary. Final Judgment

     is now appropriate because all issues between VirnetX, Leidos, and Apple have been finally

     resolved either by the jury trial, the Federal Circuit, or by order of this Court.

              Therefore, Pursuant to Rules 54 and 58 of the Federal Rules of Civil Procedure and in

     consideration of the jury verdicts delivered on April 10, 2018 and April 11, 2018, and the

     entirety of the record available to the Court, the Court ORDERS AND ENTERS FINAL

     JUDGMENT as follows:

         •   Defendant Apple is found to have infringed claims 1 and 7 of U.S. Patent 6,502,135

                                                   1
Case 6:12-cv-00855-RWS Document 827-2 Filed 03/09/20 Page 2 of 3 PageID #: 57551



           (the “ʼ135 Patent”) and claim 13 of U.S. Patent 7,490,151 (the “ʼ151 Patent”).

       • Apple is found to have infringed claims 1 and 7 of the ʼ135 Patent and claim 13 of the

           ʼ151 Patent, willfully.

       •   Claims 1 and 7 of the ʼ135 Patent and claim 13 of the ʼ151 Patent are not invalid.

       •   For the period from September 18, 2013 until April 10, 2018, the Court awards

           $461,433,906 to VirnetX for Apple’s infringement of claims 1 and 7 of the ʼ135 Patent

           and claim 13 of the ʼ151 Patent.

       •   For the period from April 11, 2018 through February 28, 2020, the Court awards

                          to VirnetX for Apple’s infringement of claims 1 and 7 of the ʼ135 Patent

           and claim 13 of the ʼ151 Patent.

       •   For the period from February 29, 2020 until the entry of judgment, the Court awards

                     per day to VirnetX for Apple’s infringement of claims 1 and 7 of the ʼ135

           Patent and claim 13 of the ʼ151 Patent.

       • Pursuant to 35 U.S.C. § 284, the Court awards VirnetX pre-judgment interest in the

           amount of $127,332,257 for the time period through February 28, 2020, plus

                    for the time period from February 29, 2020 through the entry of judgment.

       •   Pursuant to 28 U.S.C. § 1961, the Court awards VirnetX post-judgment interest

           applicable to all sums awarded herein, at the statutory rate, from the date of entry of

           this judgment until paid.

       •   Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1920,

           the Court finds that VirnetX is the prevailing party in this matter and is entitled to costs

           consistent therewith.

       •   In lieu of a permanent injunction, the Court awards to VirnetX a compulsory, ongoing

           royalty as follows:
                                                  2
Case 6:12-cv-00855-RWS Document 827-2 Filed 03/09/20 Page 3 of 3 PageID #: 57552



                        The ongoing royalty runs until the earlier of the date that Apple is found

                         to have removed the infringing functionalities in its VPN On Demand

                         feature from its iOS products or the date of the expiration of VirnetX’s

                         patents (“End of the Ongoing Royalty”);

                        The Court awards to VirnetX an ongoing royalty of $1.20 per unit for

                         the sale of every iOS product sold from the date after the entry of this

                         final judgment through the End of the Ongoing Royalty; and

                        Apple shall continue to provide VirnetX with an accounting for sales of

                         its iOS products within 14 days of each quarterly investor call.


       •   All relief not specifically granted herein is DENIED. All pending motions not

           previously resolved are DENIED.




                                                3
